Citation Nr: 1131193	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  02-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patella of the right knee, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to a separate compensable rating for limitation of extension of the right knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant had active service from August 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge in September 2005.  A transcript of the hearing is associated with the record.  

This case was remanded by the Board for further development in November 2005.  

The issue of entitlement to TDIU and entitlement to a separate compensable rating for limitation of extension of the right knee is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chondromalacia patella of the right knee is manifested by remaining functional flexion that is greater than 45 degrees.  


CONCLUSION OF LAW

Chondromalacia patella of the right knee (limitation of flexion) is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014-5260 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in July 2003 and March 2006.  Furthermore, in September 2005 the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, there was discussion regarding additional assistance.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and that an uniform rating is warranted.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The appellant's chondromalacia patella of the right knee is rated under Diagnostic Codes 5014-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5014 provides osteomalacia should be rated on limitation of motion of affected parts, as degenerative arthritis, while DC 5260 addresses limitation of flexion.   

Under DC 5260, limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II.

Analysis

The appellant has appealed the assignment of a 10 percent rating for chondromalacia patella of the right knee.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is also consistent with flexion limited to 45 degrees.  To warrant a higher rating the evidence must show the functional equivalent of flexion limited to 30 degrees.  See DeLuca, supra.  Separate evaluations may also be assigned for instability/subluxation or a compensable limitation of extension.  

During the January 2000 VA examination, the appellant reported that his left knee bothered him more than his right knee.  He related that his knees bothered him when going up and down the stairs, and that he was unable to do activities that required him to jump or squat.  

Examination of the knees were unremarkable.  His patellae was stable and there was no indication of any significant hyper mobility and/or ligamentous laxity.  He had full extension of both knees to 0 degrees and essentially normal flexion to 135 degrees on the right.  He was able to get into a full squatting position with minimal support with his hands.  Although the appellant reported that he noticed snapping, popping and cracking symptoms when going up and down the stairs, examination failed to reveal any significant intraarticular or subpatellar crepitation.  Based on the appellant's complaints, the examiner could only conclude that his knee pain was a result of patellofemoral pain syndrome with a possibility of early articular chondromalacia changes.  The examiner stated that the appellant did not appear to have a major disability at that time and it appeared that he had only minor functional impairment in association with running, jumping, stooping, squatting, etc.  He related that such impairment, based on that examination, would seem to be on the basis of pain but no indication of significant structural change, instability, incoordination, fatigability or weakness.  

In the October 2002 VA examination, painful right knee was reported.  There was tenderness on palpation over the medial and lateral aspect of the knee.  There was no redness, heat, and/or effusion.  His gait was normal and there was no functional limitation on standing or walking.  Patella stable with no motion on varus and valgus maneuvers of the knee was noted.  Flexion was to 140 degrees with pain between 130 and 140 degrees.  There was increased pain, weakness and fatigability with repeated flexion of the knee but no incoordination or instability with repeated motion of the joint.  Anterior and posterior drawer test and McMurray's test were negative.  

During his September 2005 hearing, the appellant reported constant pain and that he had limitations because of his right knee.  He related his disability prevented him from standing, walking or running for prolonged periods of time.  He also reported having a short gait, and the he walked with a cane.  He reported that he could not extend the full way but a few degrees from it.  He related having knee popping and locking, and excruciating pain with walking up and down the stairs.  According to him, he could probably walk about 10 yards.  He stated that he had not driven a car in over a year because of his medications.  

Based on the evidence presented, the Board finds that the more probative evidence shows that the appellant's left knee disability is no more than 10 percent disabling.  In this regard, at most, the evidence shows flexion of the right knee limited to 130 degrees, even when accounting for pain.  Although there was increased pain, weakness and fatigability with repeated flexion of the knee, neither the lay or medical evidence demonstrates the functional equivalent of limitation of flexion to 30 degrees.  We find that the more probative evidence, which consists of the clinical evaluations, demonstrate that the appellant retains significant functional use.  Although he has right knee pain, we find that the more probative evidence is devoid of a showing that any Deluca factor effectively limits flexion to less than 45 degrees.  

Here, there is a clear conflict between the lay and medical evidence.  The appellant is competent to report his symptoms to include the inability to stand, walk or run.  However, the more objective evidence established that his gait was normal and that there was no impairment of standing or walking.  Furthermore, the reported range of motion consistently reflected flexion to at least 130 degrees.  We find that the observations of the skilled professionals are more probative and credible than the appellant's assertions, even if sworn.  In sum, his testimony is not credible.  We find that his remaining functional flexion is greater than 45 degrees and that a higher evaluation based on limitation of flexion is not warranted.  

Moreover, the evidence is devoid of a showing of ankylosis (DC 5256), subluxation or lateral instability (DC 5257), dislocated or removed cartilage (5258 and 5259), and/ or impairment of the tibia and fibula (5262).  As such, the codes noted above are not applicable.  The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  However, we note that such is separately addressed in the remand section of this decision.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, the appeal is denied.  

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of his disability, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A rating higher than 10 percent disabling for chondromalacia patella of the right knee is denied.  


REMAND

The appellant reported in October 2002 that he was unemployed and had been for months.  He related that he was unable to find a suitable job in his area of specialty partly because of the market and partly due to his musculoskeletal conditions.  In June 2008, the appellant related that he could not work because of arthritis, neck, knee and back pain.  We note that the appellant is service connected for chondromalacia patella of the right knee, hemorrhoids and lumbar strain.  

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU claim is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.  

Also, we note that during his September 2005 hearing, the appellant related that he could not extend his right knee all the way but a few degrees from it.  Although prior VA examinations revealed full extension, the appellant has since related having limitation of extension.  Separate evaluations may be assigned if there is compensable limitation of extension.  We find that the evidence of record is insufficient to determine if the criteria is met for a separate compensable rating for extension.  As such, a remand is warranted to afford the appellant a VA examination.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In view of VA's duty to assist obligations and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice obligations are satisfied concerning the claim for TDIU and adjudicate such claim, to include obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  

2. Schedule the appellant for a VA examination to determine the nature and extent of his right knee limitation of extension.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale should be provided for any opinion(s) expressed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


